Citation Nr: 0215455
Decision Date: 07/12/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-09 827	)	DATE JUL 12, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

 INTRODUCTION

The veteran served on active duty from September 1944 to March 1946. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 1997 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable disposition of the veterans appeal has been obtained by the RO.

2.  Disability due to sinusitis does not include three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

3.  There are no extraordinary factors associated with the service-connected sinusitis productive of an unusual disability picture such as to render application of the regular schedular provisions impractical.
 

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for sinusitis are not met, and there is no basis for referral for extraschedular consideration.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, Diagnostic Code 6514 (2001). 

 REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA redefines the obligations of VA with respect to the duty to provide notice and assistance.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not the subject of a final decision by VA as of that date.  38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West Supp. 2001); see Karnas v. Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The veteran was notified of the evidence required for a grant of his claim by rating decision dated in September 1997, statement of the case dated in May 1998, supplemental statements of the case dated in December 1998 and February 2000 and a letter mailed to the veteran in February 2002.  The Board concludes that the discussion therein adequately informed the veteran of the information and evidence needed to substantiate his claim, thereby meeting the notification requirements of the VCAA.  Thus, there is no outstanding duty to inform the veteran that any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary evidence, to include VA examination reports dated through February 2000,  has been obtained by the RO, and there is no specific reference to any other pertinent records that need to be obtained.  The development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duties, as set out in the VCAA, to notify and to assist the veteran in this case.  Thus, further development is not warranted. 


II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.97, Diagnostic Code 6514, a 10 percent rating is warranted for sinusitis for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episode per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  By regulation, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

With the above criteria in mind, the relevant fact will be summarized.  Service connection was established for sinusitis effective from March 1946.  The initial rating assigned was 0 percent.  This rating was continued until the time of a November 1990 rating decision, which increased the rating for sinusitis to 10 percent.  This rating has been in effect until the present time.  

As for the pertinent clinical evidence, a July 1997 VA examination showed the veteran complaining about headaches, nasal congestion and sneezing episodes.  Upon physical examination, the nasal turbinates were shown to be congested.  The interference with breathing space was said to be mild.  No purulent discharge was demonstrated.  Sinus x-rays were negative.   

A sinus x-ray conducted at a private medical facility in January 1999 showed thickening of the mucosa of the maxillary sinuses and nasal cavity indicative of sinusitis.  No other abnormalities were demonstrated.  An x-ray of the sinuses conducted at a VA facility in February 2000 showed the paranasal sinuses to be well aerated with intact bony walls.  A VA examination in February 2000 showed the veteran reporting sneezing, headaches and nasal congestion and drainage.  Dust was said to trigger the sneezing and it was indicated the veteran had been receiving treatment for allergies.  The allergy attacks were described as occurring very frequently.  Interference with breathing through the nose was described.  There was no purulent discharge.  Treatment was said to involve steroids and anti-histamines.  Upon physical examination, the septum was in the midline and the mucosa were somewhat pale.  There was no tenderness or crusting in the veterans nose.  The diagnosis was chronic allergic rhinitis. 

The veteran again described having difficulty with sinusitis at an August 2000 VA general medical examination, and it was noted at that time that the veteran had been taking nasal decongestants and antibiotics.  He described having rhinorrhea with nasal congestion and sneezing.  The examination of the nose revealed no septal deviation, and the diagnoses were allergic rhinitis and history of sinusitis.  

Applying the pertinent legal criteria to the facts summarized above, the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 6514, as the clinical evidence does not demonstrate that the veterans sinusitis results in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting.  In short, while the veterans service-connected sinusitis does result in recurrent symptomatology, such disability is contemplated by the 10 percent rating currently assigned.  Thus, the Board finds that the current symptomatology does not more nearly approximate the criteria for a 30 percent rating under DC 6514.  See 38 C.F.R. § 4.7.  

The RO also considered whether the veteran might be appropriately referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  Under this provision, when the disability picture is so exceptional or unusual that the normal provisions of the rating schedule are inadequate to compensate for the average impairment attributable to the disability, the case should be referred to appropriate authority for consideration of an extraschedular evaluation.  The factors to be considered include consideration of whether the disability requires frequent hospitalization or causes marked interference with employment.  Neither frequent hospitalization nor marked interference with employment due to the veterans service-connected sinusitis is demonstrated, nor is there any other evidence that this condition is so unusual in its manifestations that the regular schedular criteria are inadequate to evaluate it.  Furthermore, higher ratings are available using the schedular rating criteria, should the veterans sinusitis worsen.  There is no basis for referral for consideration of an extraschedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2001).
 

ORDER

Entitlement to a rating in excess of 10 percent for sinusitis is denied, and referral for extraschedular consideration is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
